 Case 2:19-cr-00313-SVW Document 108 Filed 06/29/20 Page 1 of 8 Page ID #:855




1    AMY M. KARLIN (Bar No. 150016)
     Interim Federal Public Defender
2    DAVID I. WASSERMAN (Bar, No. 275987)
     (E-Mail: David_Wasserman@fd.org)
3    Deputy Federal Public Defender
     ANGELA C. C. VIRAMONTES (Bar No. 228228)
4    (E-Mail: Angela_Viramontes@fd.org)
     Deputy Federal Public Defender
5    321 E 2nd Street
     Los Angeles, California 90012
6    Telephone: (213) 894-2854
     Facsimile: (213) 894.0081
7
8    Attorneys for Defendant
     MARK STEVEN DOMINGO
9
10                            UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12                                 WESTERN DIVISION
13
14   UNITED STATES OF AMERICA,                   Case No. CR 19-00313-SVW
15               Plaintiff,
                                                 MARK DOMINGO'S REPLY TO
16         v.                                    GOVERNMENT'S CONSOLIDATED
                                                 OPPOSITION TO DEFENDANT'S
17   MARK STEVEN DOMINGO,                        MOTION TO LIMIT TESTIMONY
                                                 OF THE GOVERNMENT’S
18               Defendant.                      TERRORISM EXPERT AND
                                                 MOTION TO EXCLUDE EVIDENCE
19                                               OF OTHER TERRORIST ATTACKS
20                                               Hearing Date:     July 13, 2020
                                                 Hearing Time:     11:30 a.m.
21                                               Hearing Location: Courtroom of the
                                                             Hon. Steven V. Wilson
22
23         Mark Domingo, by and through his counsel of record, Deputy Federal Public
24   Defenders David I. Wasserman and Angela C. C. Viramontes, hereby files his Reply to
25   the Government’s Opposition to Defendant’s Motion to Limit Testimony of the
26   Government’s Terrorism Expert and Motion to Exclude Evidence of Other Terrorist
27   Attacks.
28
 Case 2:19-cr-00313-SVW Document 108 Filed 06/29/20 Page 2 of 8 Page ID #:856




1          The Reply is based upon the attached memorandum of points and authorities, all
2    files and records in this case, and any further information provided to the Court
3    regarding the Reply.
4                                           Respectfully submitted,
5                                           AMY M. KARLIN
                                            Interim Federal Public Defender
6
7
8    DATED: June 29, 2020                   By /s/ Angela C. C. Viramontes
9                                           ANGELA C. C. VIRAMONTES
                                            DAVID I. WASSERMAN
10                                          Deputy Federal Public Defenders
                                            Attorneys for MARK STEVEN DOMINGO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:19-cr-00313-SVW Document 108 Filed 06/29/20 Page 3 of 8 Page ID #:857




1                       MEMORANDUM OF POINTS AND AUTHORITIES
2                                      I. INTRODUCTION
3          Mr. Domingo requests that the Court limit the testimony of the government’s
4    terrorism expert by requiring the government to first establish that facts being
5    recounted by the expert were known to and endorsed by Mr. Domingo. The defense
6    also moves the Court to order that the government’s expert may not testify about other
7    terrorist attacks that Mr. Domingo is not charged with - the Boston Marathon Bombing
8    and the March 2019 terrorist attack in the Netherlands by Gökmen Tanis
9                                        II. ARGUMENT
10   A.    The Court should exclude all non-expert testimony, videos, documents,
11         and social media posts of uncharged terrorist attacks, except for the
12         Christchurch Shooting and Las Vegas Shooting, because such content is
13         not relevant.
14         The defense does not object to relevant and limited evidence about the
15   Christchurch Shooting and the Las Vegas Shooting. The defense continues to request
16   that the Court exclude all non-expert testimony, videos, documents, and social media
17   posts regarding uncharged and unrelated terrorist attacks such as 9/11, the Boston
18   Marathon Bombing, the Chelsea Bombing, the Ft. Hood Shooting, the San Bernardino
19   Shooting, and the March 2019 shooting in the Netherlands by Gökmen Tanis because
20   this evidence is not relevant under F.R.E. 401. If the Court allows evidence of these
21   uncharged and unrelated terrorist attacks, there is a great danger of “lur[ing] the
22   factfinder into declaring guilt on an improper basis rather than on proof specific to the
23   offense charged.” Old Chief v. United States, 519 U.S. 172, 180 (1997).
24          “[C]ourts are more likely to admit terrorist propaganda material when it bears a
25   direct relationship to the allegations at issue in the trial.” United States v. Pugh, 162
26   F.Supp.3d 97, 116 (E.D.N.Y. 2016). Conversely, if terrorist propaganda does not bear a
27   direct relationship to the allegations at issue in the trial, the material should not be
28   admitted because it is simply not relevant and highly inflammatory. This is why in a
                                                    3
 Case 2:19-cr-00313-SVW Document 108 Filed 06/29/20 Page 4 of 8 Page ID #:858




1    material support case, the Second Circuit found that evidence of an ISIL video
2    depicting ISIL’s goal of killing President Obama should have been excluded from
3    evidence. United States v. Al-Moayad, 545 F.3d 139, 160-163 (2nd Cir. 2008). This too
4    is why the Second Circuit found that testimony about a suicide bus bombing that “was
5    almost entirely unrelated to the elements of the charges” should have been excluded.
6    Id. By contrast, the Fifth Circuit found that a District Court did not err in allowing
7    testimony, videos, photographs, and posters depicting violence and glorifying Hamas,
8    where the defendant was charged with providing material aid and support to Hamas.
9    United States v. El-Mezain, 664 F.3d 467, 509-510 (5th Cir. 2011).
10         Here, there is no relationship between the charges and 9/11, the Boston Marathon
11   Bombing, the Chelsea Bombing, the Ft. Hood Shooting, the San Bernardino Shooting,
12   and the March 2019 shooting in the Netherlands by Gökmen Tanis. Mr. Domingo is not
13   charged with those attacks. Mr. Domingo was not involved with the planning or
14   execution of those attacks. Mr. Domingo has no relationship to the persons who
15   committed those attacks. Moreover, introduction of this irrelevant evidence would
16   undoubtedly waste time, mislead the jury to believe that general acts of violence and
17   terrorism are at issue, and confuse the issues that are relevant to whether Mr. Domingo
18   is guilty of the actual charges. See F.R.E. 403.
19         Despite the government’s argument to the contrary, there is not a direct
20   relationship between the charges and the Boston Marathon Bombing. In its opposition,
21   the government could only point to three statements over a two month period in
22   arguing that Mr. Domingo wanted to “emulate” the Boston Marathon Bombing. (Govt.
23   Opp. at 3). Three statements alone do not show an intent to emulate. Moreover, Mr.
24   Domingo never said he was motivated to commit an attack because of the Boston
25   Marathon Bombing, or that he wanted to match or surpass the Boston Marathon
26   Bombing.
27         Furthermore, there is great danger of a factfinder declaring guilt on an improper
28   basis – the Boston Marathon Bombing – rather than on proof specific to the offenses
                                                   4
 Case 2:19-cr-00313-SVW Document 108 Filed 06/29/20 Page 5 of 8 Page ID #:859




1    charged if the Court admits evidence about the Boston Marathon Bombing given the
2    highly charged emotional nature of the event. See United States v. Haischer, 780 F.3d
3    1277, 1282 (9th Cir. 2015) (“Evidence is unfairly prejudicial if it makes a conviction
4    more likely because it provokes an emotional response in the jury or otherwise tends to
5    affect adversely the jury’s attitude toward the defendant wholly apart from its judgment
6    as to his guilt or innocence of the crime charged.”) Moreover, give that an IED was
7    used in the Boston Marathon Bombing, there is danger that a factfinder may confuse
8    the issues by conflating the two cases. Undoubtedly, introduction of evidence with such
9    low probative value will also waste time. Accordingly, the Court should exclude
10   evidence of the Boston Marathon Bombing.
11   B.    The Court should require the government to distill its terrorism
12         expert’s testimony.
13         1.     By requiring the government to first establish that Mr. Domingo
14                knew and endorsed evidence before having its terrorism expert
15                testify about the evidence, the Court will help the jury understand
16                the evidence in a clear and efficient manner.
17         The Court should follow the sound and efficient approach of the First Circuit in
18   United States v. Mehanna and only allow the government’s expert to testify as to
19   evidence that Mr. Domingo absorbed and endorsed. See United States v. Mehanna, 735
20   F.3d 32, 60 (1st Cir. 2013) (“[t]he pictures, videos, and literature that he absorbed and
21   endorsed during that evolutionary process . . . doubtlessly bear on his motive and
22   intent.”). To allow otherwise would “saddle [Mr. Domingo] indiscriminately with the
23   criminal and cultural baggage of intentionally notorious terrorists . . . smack[ing] of
24   overreaching.” Id.
25         Here, the government anticipates its expert will “provide context” about ISIS and
26   al-Qa’ida’s activities and ideologies as well as the methods they use for disseminating
27   propaganda. (Govt. Opp. at 4). To begin with, how are ISIS and al-Qa’ida’s “methods”
28   for disseminating propaganda relevant? They’re not; either Mr. Domingo absorbed and
                                                   5
 Case 2:19-cr-00313-SVW Document 108 Filed 06/29/20 Page 6 of 8 Page ID #:860




1    endorsed propaganda or he didn’t, the method does not matter. Even if their methods
2    were relevant, the minimal probative value of the evidence is outweighed by the danger
3    of wasting time and confusing the issues. There is the same danger in allowing the
4    government’s expert to testify about ISIS and al-Qa’ida’s activities and ideologies
5    without first establishing that Mr. Domingo absorbed and endorsed the activities and
6    ideologies. To allow otherwise would permit the government’s expert to testify about
7    activities and ideologies Mr. Domingo may not know about and/or may not endorse,
8    saddling him with the “criminal and cultural baggage of intentionally notorious
9    terrorists.” See Mehanna, 735 F.3d at 60. This Court should not allow the sort of
10   overreaching the First Circuit cautioned against. See id. Moreover, testimony about
11   ISIS and al-Qa’ida’s many activities over many years (the government has not specified
12   which activities so the defense presumes all) and shifting ideologies over many years
13   will waste time, confuse the issues, and unfairly prejudice Mr. Domingo.
14         The government also seeks to have its expert testify about Arabic terms and
15   concepts Mr. Domingo allegedly used, and how ISIS supporters use those terms to
16   justify killing non-Muslims. (Govt. Opp. at 4). The defense once again requests that the
17   Court require the government to first establish that Mr. Domingo knew and endorsed
18   the Arabic terms and concepts before allowing the government’s expert to testify about
19   the terms and concepts. As Mr. Domingo readily told the CHS, Mr. Domingo does not
20   understand Arabic. Without requiring the government to show Mr. Domingo knew and
21   endorsed a term, the government’s expert could testify to the meaning of a term that
22   could be completely different from Mr. Domingo’s understanding as he does not
23   understand Arabic. The same is true for Arabic concepts. Mr. Domingo is not an Arabic
24   scholar, he is a high school graduate who does not understand Arabic. Without
25   requiring the government to show Mr. Domingo knew and endorsed a concept, the
26   government’s expert could testify to the meaning of a concept that could be completely
27   different from Mr. Domingo’s understanding as he does not understand Arabic. Thus
28   without this foundational showing, any probative value from the expert’s testimony
                                                  6
 Case 2:19-cr-00313-SVW Document 108 Filed 06/29/20 Page 7 of 8 Page ID #:861




1    would be substantially outweighed by the danger of waste of time, unfair prejudice, and
2    confusing the issues.
3          2.     The Court should not allow the government’s terrorism expert to
4                 testify about the Boston Marathon Bombing or the March 2019
5                 terrorist attack in the Netherlands by Gökmen Tanis.
6          For the reasons outlined in section II(A) supra, the Court should not allow the
7    government’s expert to testify as to the Boston Marathon Bombing or the March 2019
8    terrorist attack in the Netherlands by Gökmen Tanis. Mr. Domingo hereby incorporates
9    section II(A). The defense does not object to relevant and limited evidence about the
10   Christchurch Shooting and the Las Vegas Shooting.
11   C.    Entrapment
12         In its opposition, the government argues that evidence of other terrorist attacks
13   should be admitted to show predisposition or lack of inducement. The defense did not
14   raise entrapment here because entrapment issues are discussed at length in Mr.
15   Domingo’s Opposition to the Government’s Motion to Preclude Mr. Domingo’s
16   Entrapment Defense (Dkt. No. 96). Mr. Domingo hereby incorporates that opposition.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                  7
 Case 2:19-cr-00313-SVW Document 108 Filed 06/29/20 Page 8 of 8 Page ID #:862




1                                     III. CONCLUSION
2          For the reasons stated above, Mr. Domingo requests that the Court limit the
3    testimony of the government’s terrorism expert by requiring the government to first
4    establish that facts being recounted by the expert were known to and endorsed by Mr.
5    Domingo. The defense also moves the Court to order that the government’s expert may
6    not testify about other terrorist attacks that Mr. Domingo is not charged with - the
7    Boston Marathon Bombing and the March 2019 terrorist attack in the Netherlands by
8    Gökmen Tanis.
9                                           Respectfully submitted,
10                                          AMY M. KARLIN
                                            Interim Federal Public Defender
11
12
13   DATED: June 29, 2020                   By /s/ Angela C. C. Viramontes
14                                          ANGELA C. C. VIRAMONTES
                                            DAVID I. WASSERMAN
15                                          Deputy Federal Public Defenders
                                            Attorneys for MARK STEVEN DOMINGO
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  8
